Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.


Response to Arguments
In response to communication filed on 04/06/2021, applicant amends claims 1, 13, and 17.  The following claims, 1-20 are presented for examination.   

2.1	Applicant’s arguments, pages 7-15, filed 04/06/2021, with respect to the rejection of claims 1-20 have been fully considered, but they are not persuasive.  
Applicant argues (1) Varadharajan in view of Le does not teach, describe or suggest “wherein the virtual machine is powered on” as claimed.  Applicants submitted 
(2) Applicants understand these recitations to be limited to managing operations on the entire VM, and are not “performed across the client system and the virtual machine” as claimed.  These snapshot, backup, archive and restoration operations are of the type that are performed when the VM is powered off. Therefore, Applicants submit that Varadharajan does not teach or suggest that “management operations can be performed across the client system and the virtual machine through the native file explorer” (emphasis added) as claimed. Moreover, by explicitly teaching that these operations are performed on the constituent files of a VM, Applicants submit that Varadharajan teaches away from “management operations can be performed across the client system and the virtual machine through the native file explorer” (emphasis added) as claimed.  Li is silent to the claimed “performed across the client system and the virtual machine”.

In response to remark/arguments (1), Examiner respectfully disagrees.   Le et al. teaches “can also remotely power on the first computer by sending a signal over the network to the computer's NIC, using a protocol such as wake-on-LAN (WoL)”, Column 65, Lines 20-24).  “UCMS can uniquely identify a virtual machine on a particular host, virtual machine manager 6200 is typically also responsible for maintaining virtual 

In response to remark/arguments (2), Examiner respectfully disagrees.   Varadharajan discloses “control features that enable the user to control and administer existing virtual machines, such as shut down, restart/activate/power-on, suspend, and/or re-configure a virtual machine” (0010), “file manager application 201 may enable the user to perform a number of operations that control the existing VMs ("control operations" or "VM-control operations") associated with the user in system 200, including one or more of the following operations: [0316] Shut down a VM, [0317] Activate (or "power on") (0315-0317)  Varadharajan et al. discloses “management operations can be performed across the client system and the virtual machine through the native file explorer”.  





Upon further consideration, the rejection of claims 1-20 is set forth below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 6-8, 10-13, 17 and 18, of Patent 10108638 (application 14/319656).  

Claims 1-20:
Claims 1-20 have similar limitations as in claims 1-4, 6-8, 10-13, 17 and 18, of Patent 10108638 (application 14/319656).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications 


This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims 1-20 in the instant application correspond to claims 1-4, 6-8, 10-13, 17 and 18, of Patent 10108638 (application 14/319656).  Since claims 1-20 are A computer-implemented method/non-transitory computer readable storage medium … for integrating a file system of a virtual machine into a native file explorer of a client system … comprising: discovering … integrating … and displaying … and claims 1-4, 6-8, 10-13, 17 and 18, of Patent 10108638 (application 14/319656)are A computer-implemented method/non-transitory for integrating a file system of a virtual machine into a native file explorer of a client system, the method comprising: accessing … discovering … accessing … integrating … responsive to a query … populating … displaying … , it would have been obvious to modify claims 1-4, 6-8, 10-13, 17 and 18, of Patent 10108638 (application 14/319656) to get Claims 1-20 in the instant application.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varadharajan et al. (US 2015/0074536 A1, provisional date 09/12/2013) in view of Le et al. (US 7356679 B1, patent date 04/08/2008).

Claim 1:
With respect to claim 1, Varadharajan et al. discloses a computer-implemented method for integrating a file system of a virtual machine into a native file explorer of a client system (file manager integration with virtualization, 0281, Figure 2A) (file manager application resides and executes on client computing device, 0291, Figure 2B, 201) (file manager application, Windows Explorer, 0292) (Windows Explorer file manager, 0301), the method (Figures 4 and 5), the method comprising:
discovering a virtual machine maintained at a virtualization infrastructure (presented is window for set of virtual machines, 0305) (user command to open file manager application, executing Windows Explorer, causes device to display set of virtual machines that are associated with the present user of client computing device, 0303-0305), wherein, the virtual machine is powered on (file manager application 201 may enable the user to perform a number of operations that control the existing VMs, activate (or "power on") a VM, 0315) (file manager application 201, executing on client computing device 102, and an exemplary set of virtual machines VM1-VM4 having associated files … primary data including one or more files ("VM1 files", "VM2 files", and "VM3 files") 221, 222, 223 associated with the respective virtual machines 211, 212, 213 and stored in the primary storage devices 104-1, 104-2, 0290) (VM files, Figure 2B) (user command to select a virtual machine, 0306) (Figure 4, 402);
integrating the file system of the virtual machine with the native file explorer of the client system, wherein the virtual machine is powered on (file manager application retrieves information about selected virtual machine, user interface enables the user to manage existing or new virtual machines, enables to view or browse associated files and/or folders, 0309-0312) (Figure 5) (activate (or "power on") a VM, 0315); and
displaying an expandable tree view comprising a directory of the file system of the virtual machine, wherein the virtual machine is powered on (activate (or "power on") a VM, 0315), and comprising a directory of a file system of a client system within a first pane of the native file explorer of the client system, wherein the file system of the virtual machine and the file system of the client system are integrated into the expandable tree view, wherein a level of the expandable tree view is displayed within the first pane of the native file explorer responsive to a user interaction to display the level (file manager application window displays for the user the virtual machines associated with the user, the display comprises an indicator, e.g., icon, tab, drop-down menu entry, sub-window, etc., for each virtual machine., 0012) (display window comprises a window 301 entitled "MY VIRTUAL MACHINES" that comprises an icon for each virtual machine in information management system 200 that is associated with the present user.  When embodied as a plug-in to a legacy Windows Explorer file manager, file manager application 201 may generate a window 301 that is embodied as a Libraries folder (e.g., named "My Virtual Machines," which contains a list of Windows-based virtual machines owned by the logged-in user, file manager application 201 additionally provides the user with functionality to search, filter, control, and provision virtual machines and/or associated files, when the user selects a given icon, e.g., VM4 icon 303-4, file manager application 201 may respond by presenting a virtual view of the VM4 disk structure, 0301-0302, Figure 3), and 
wherein file management operations can be performed across the client system and the virtual machine through the native file explorer (control features that enable the user to control and administer existing virtual machines, such as shut down, restart/activate/power-on, suspend, and/or re-configure a virtual machine, 0010) (file manager application 201 may enable the user to perform a number of operations that control the existing VMs ("control operations" or "VM-control operations") associated with the user in system 200, including one or more of the following operations: Shut down a VM, Activate (or "power on") (0315-0317). 

Varadharajan does not disclose wherein, provided the virtual machine is powered off, as part of the discovering, the virtual machine is powered on in response to a command sent from the native file explorer of the client system as claimed.

Le et al. teaches UCMS server run on operating system that includes native file system drivers (Figure 6, 2250) (Column 62, lines 5-11), wherein, provided the virtual machine is powered off, as part of the discovering, the virtual machine is powered on in response to a command sent from the native file explorer of the client system (Software running on a second computer, such as the UCMS imaging server 2101 running on a server computer 2000, can also remotely power on the first computer by sending a signal over the network to the computer's NIC, using a protocol such as wake-on-LAN (WoL), Column 65, Lines 20-24) (UCMS can manage virtual machines, one or multiple virtual machines are hosted on a physical host computer, commonly called a virtual machine host 6000, two virtual machines are shown, one of which (virtual machine 1, shown as component 6010) is illustrated as being powered on and the other of which (virtual machine 2, shown as component 6020) is illustrated as being powered off, UCMS can uniquely identify a virtual machine on a particular host, virtual machine manager 6200 is typically also responsible for creating, destroying and maintaining virtual machine files residing on the host 6000, first function returns the set virtual machines registered on the host 6000, such as its current power state, fourth function allows the UCMS to perform power operations on a virtual machine, such as power-on, power-off and reset (Column 67, line 50-Column 68, line 67) (Figure 8) (Once a virtual machine is successfully deployed from a template image 4020, the virtual machine manager 6200 may optionally power it on (such as virtual machine 6010), Column 69, lines 22-25).

Varadharajan and Le et al. are analogous art because they are from the same field of endeavor of Virtual machines/virtualization systems.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Le et al. in Varadharajan for wherein, provided the virtual machine is powered off, as part of the discovering, the virtual machine is powered on in response to a command sent from the native file explorer of the client system as claimed for purposes of enhancing the virtualization system of Varadharajan by easily converting physical computers to virtual computers and reduce hardware costs, management costs therefore maximizing the virtualization system.  (see Le et al. Column 15, lines 23-35)

Claims 2, 18:
With respect to claims 2, 18, Varadharajan et al. discloses further comprising:
authenticating access to the virtualization infrastructure for allowing access to a listing of virtual machines managed by the virtualization infrastructure (When embodied as a plug-in to a legacy Windows Explorer file manager, file manager application 201 may generate a window 301 that is embodied as a Libraries folder (e.g., named "My Virtual Machines," which contains a list of Windows-based virtual machines owned by the logged-in user, 0301) (file manager application 201 causes client computing device 102 to display (e.g., via console 291) a user interface that comprises one or more indications of a set of virtual machines that are associated with the present user of client computing device 102 (e.g., the logged-in user), 0305), user using file manager application may create or configure one or more VMs, operational parameters, user details such as user’s login ID and VM password, 03337-0350) (the user has initiated a provisioning operation relative to a VM, re-configure an existing VM, etc, the user has initiated a provisioning operation relative to a VM, 0356) (control features that enable the user to control and administer existing virtual machines, such as shut down, restart/activate/power-on, suspend, and/or re-configure a virtual machine, and further enable the user to perform storage management of a virtual machine and/or its associated files, 0010).

Claims 3, 18:
With respect to claims 3, 18, Varadharajan et al. discloses further comprising:
authenticating access to the virtual machine for performing file management operations on the file system of the virtual machine (When embodied as a plug-in to a legacy Windows Explorer file manager, file manager application 201 may generate a window 301 that is embodied as a Libraries folder (e.g., named "My Virtual Machines," which contains a list of Windows-based virtual machines owned by the logged-in user, 0301) (file manager application 201 causes client computing device 102 to display (e.g., via console 291) a user interface that comprises one or more indications of a set of virtual machines that are associated with the present user of client computing device 102 (e.g., the logged-in user), 0305), user using file manager application may create or configure one or more VMs, operational parameters, user details such as user’s login ID and VM password, 03337-0350).


Claims 4, 19:
With respect to claims 4, 19, the combination of Varadharajan and Le et al. discloses the limitations of claims 1, 17, as addressed.

Le et al. teaches further comprising: accessing the file system of the virtual machine by accessing an agent operating on the virtual machine, wherein the agent is operable to perform file management operations on the virtual machine (UCMS agent, Figure 7, 7300) (virtual machine running software stack that contains UCMS agent 7300, send message via VM manager and VMM,  to request operating system to shut down, Column 69, lines 56-53) (the stack 7100 may also contain a computer control agent program 7300, which is referred to as the UCMS agent 7300 for simplicity.  The agent 7300 allows the UCMS server 2000 to monitor and control the deployed computer 7000, Virtual machine control sections, Column 70, lines 12-22).

Varadharajan and Le et al. are analogous art because they are from the same field of endeavor of Virtual machines/virtualization systems.

The combination of combining Varadharajan and Le et al. is recited in claims 1, 17.

Claims 5, 20:
With respect to claims 5, 20, the combination of Varadharajan and Le et al. discloses the limitations of claims 1, 17, as addressed.

Varadharajan et al. discloses responsive to a query of the file system of the virtual machine, receiving information of the file system of the virtual machine (file manager application receives user command, file manager application may query storage manager, 0304-0306) (display window comprises a window 301 entitled "MY VIRTUAL MACHINES" that comprises an icon for each virtual machine in information management system 200, When embodied as a plug-in to a legacy Windows Explorer file manager, file manager application 201 may generate a window 301 that is embodied as a Libraries folder (e.g., named "My Virtual Machines," which contains a list of Windows-based virtual machines owned by the logged-in user.  When opened by the user, the folder displays the VM icons 303, 0301, Figure 3) (In addition to displaying the icons 303, file manager application 201 additionally provides the user with functionality to search, filter, control, and provision virtual machines and/or associated files, selects a given icon, e.g., VM4 icon 303-4, file manager application 201 may respond by presenting a virtual view of the VM4 disk structure created by the secondary copy. To access the contents of VM4, client computing device 102 must be in communication with storage manager 240 as well as media agent 144, as shown and described in the preceding figures.  As explained earlier, each icon may further provide the user with the ability to drill down and obtain additional details about the respective VM, 0302) (the other types of secondary copy operations described herein can also be implemented at either the volume-level, file-level, or block-level, 0168); andpopulating the native file explorer of the client system with the information of the file system of the virtual machine (display window of file manager application, icons for each virtual machine in the information management system associated with user, 0301, Figure 3)  (file manager application resides and executes on client computing device, 0291, Figure 2B, 201) (file manager application, Windows Explorer, 0292) (Windows Explorer file manager, 0301).

Examiner would like to point out, Le et al. teaches responsive to a query of the file system of the virtual machine, receiving information of the file system of the virtual machine; and populating the native file explorer of the client system with the information of the file system of the virtual machine (Symantec's Ghost Explorer application, for example, allows a user to view files in an image through a graphical user interface; the user can also extract a file from the image and copy it onto the computer's native file system, allows a user to view files in an image through a graphical user interface; the user can also extract a file from the image and copy it onto the computer's native file system, Column 7, lines 60-63).

Varadharajan and Le et al. are analogous art because they are from the same field of endeavor of Virtual machines/virtualization systems.

The combination of combining Varadharajan and Le et al. is recited in claims 1, 17.


Claim 6:
With respect to claim 6, the combination of Varadharajan and Le et al. discloses the limitations of claim 1, as addressed.

Le et al. teaches wherein the information of the file system of virtual machine is received on a level-by-level basis (Symantec's Ghost Explorer application, for example, allows a user to view files in an image through a graphical user interface; the user can also extract a file from the image and copy it onto the computer's native file system, Column 7, lines 60-63) (patch levels, Table 1, Column 41) (A patch contains updated versions of system files. Each system file has a version number; an updated file usually has a version higher than the one it replaces.  A patch does not normally update all of an operating system's files but rather only the ones that need repair or upgrade.   … a patch updates the file only if it contains an updated version for the currently installed variant of that file.  To illustrate this concept, Table 1 shows hypothetical system file versions as a function of patch levels, Column 40, line 41-Column 41, line 20).

Varadharajan and Le et al. are analogous art because they are from the same field of endeavor of Virtual machines/virtualization systems.

The combination of combining Varadharajan and Le et al. is recited in claim 1.


Claim 7:
With respect to claim 7, Varadharajan et al. discloses wherein the virtualization infrastructure comprises a virtualization server (ESX Server, Microsoft Virtual Server, Microsoft Windows Server Hyper-V, VMware virtual servers, 0058-0059).

Claim 8:
With respect to claim 8, Varadharajan et al. discloses wherein the virtualization infrastructure comprises a virtualization workstation (VM management interface module, Figure 2A, 291, 201, 240) (File manager application, Figure 3, 201).

Claim 9:
With respect to claim 9, Varadharajan et al. discloses further comprising:
responsive to selection of a folder of the file system of the virtual machine within the first pane, displaying contents of the folder within a second pane of the native file explorer (file manager application window displays for the user the virtual machines associated with the user, the display comprises an indicator, e.g., icon, tab, drop-down menu entry, sub-window, etc., for each virtual machine., 0012) (display window comprises a window 301 entitled "MY VIRTUAL MACHINES" that comprises an icon for each virtual machine in information management system 200 that is associated with the present user.  When embodied as a plug-in to a legacy Windows Explorer file manager, file manager application 201 may generate a window 301 that is embodied as a Libraries folder (e.g., named "My Virtual Machines," which contains a list of Windows-based virtual machines owned by the logged-in user, file manager application 201 additionally provides the user with functionality to search, filter, control, and provision virtual machines and/or associated files, when the user selects a given icon, e.g., VM4 icon 303-4, file manager application 201 may respond by presenting a virtual view of the VM4 disk structure, 0301-0302, Figure 3).

Claim 10:
With respect to claim 10, Varadharajan et al. discloses further comprising:
responsive to a read operation initiated at the native file explorer on a file of the file system of the virtual machine, copying the file to the client system; and
executing an application on the client system that performs the read operation (virtual machine reads data and writes data, 0059) (client computing devices may create, access, modify, write, delete, and use primary data, 0071) (file manager application enable user to manage VMs thru data operations, create, archive, replication, copy, overwrite, 0321).

Claim 11:
With respect to claim 11, Varadharajan et al. discloses further comprising:
responsive to a copy operation initiated at the native file explorer on a file of the file system of the virtual machine, the copy operation for copying the file from the virtual machine to a second virtual machine, copying the file from the virtual machine to the client system; and copying the file from the client system to the second virtual machine (Data movement operations according to certain embodiments are generally operations that involve the copying or migration of data (e.g., payload data) between different locations in the information management system 100 in an original/native and/or one or more different formats.  For example, data movement operations can include operations in which stored data is copied, migrated, or otherwise transferred from one or more first storage devices to one or more second storage devices, such as from primary storage device(s) 104 to secondary storage device(s) 108, from secondary storage device(s) 108 to different secondary storage device(s) 108, from secondary storage devices 108 to primary storage devices 104, or from primary storage device(s) 104 to different primary storage device(s) 104. (0158) See Figure 2B primary storage subsystem 117 (comprising 104) and secondary storage subsystem 118 (comprising 108).

Le et al. teaches further comprising: responsive to a copy operation initiated at the native file explorer on a file of the file system of the virtual machine, the copy operation for copying the file from the virtual machine to a second virtual machine, copying the file from the virtual machine to the client system; and copying the file from the client system to the second virtual machine (the imaging server 2101 can populate the image 2015 by copying files and directories from the source file system(s) to their corresponding destination file system(s), Column 26, lines 65-67) (If the destination virtual machine does not exist initially, then the imaging server interacts with the virtual machine manager 6200 in any known manner in order to copy the image and a virtual machine configuration file to the host, The copied image becomes the active image 6012, or virtual disk, for the newly created virtual machine, Column 69, lines 6-10) (the resulting copy of the active image 6012, i.e., the source virtual machine's virtual disk file, becomes a template image 4020 on the UCMS server computer 2000, Column 69, lines 63-67).

Varadharajan and Le et al. are analogous art because they are from the same field of endeavor of Virtual machines/virtualization systems.

The combination of combining Varadharajan and Le et al. is recited in claim 1.

Claim 12:
With respect to claim 12, Varadharajan et al. discloses wherein the discovering the virtual machine and the integrating the file system of virtual machine with the native file explorer of the client system, are performed for a plurality of virtual machines managed by the virtualization infrastructure (presented is window for set of virtual machines, 0305) (set of virtual machines having associated files, 0290) (VM files, Figure 2B) (user command to select a virtual machine, 0306) (Figure 4, 402). 

Claim 13:
With respect to claim 13, Varadharajan et al. discloses a computer-implemented method for providing file management operations of a virtual machine in a native file explorer of a client system (file manager integration with virtualization, 0281, Figure 2A) (file manager application resides and executes on client computing device, 0291, Figure 2B, 201) (file manager application, Windows Explorer, 0292) (Windows Explorer file manager, 0301), the method (Figures 4 and 5), the method comprising:
providing access to the native file explorer of the client system, wherein the native file explorer is integrated with a file system of the virtual machine (exemplary set of virtual machines having associated files, one or more virtual machine host computing devices, file manager application 201, executing on client computing device 102, and an exemplary set of virtual machines VM1-VM4 having associated files … primary data including one or more files ("VM1 files", "VM2 files", and "VM3 files") 221, 222, 223 associated with the respective virtual machines 211, 212, 213 and stored in the primary storage devices 104-1, 104-2” (0290) (file manager application presenting user interface, 0291) (user command to open file manager application, executing Windows Explorer, causes device to display set of virtual machines that are associated with the present user of client computing device, 0303-0305), wherein the virtual machine is powered on (file manager application 201 may enable the user to perform a number of operations that control the existing VMs, activate (or "power on") a VM, 0315) (file manager application 201, executing on client computing device 102, and an exemplary set of virtual machines VM1-VM4 having associated files … primary data including one or more files ("VM1 files", "VM2 files", and "VM3 files") 221, 222, 223 associated with the respective virtual machines 211, 212, 213 and stored in the primary storage devices 104-1, 104-2, 0290) (VM files, Figure 2B) (user command to select a virtual machine, 0306) (Figure 4, 402); and
displaying an expandable tree view comprising a directory of the file system of the virtual machine, wherein the virtual machine is powered on (activate (or "power on") a VM, 0315), and comprising a directory of a file system of the client system within a first pane of the native file explorer, wherein the file system of the virtual machine and the file system of the client system are integrated into the expandable tree view, wherein a level of the expandable tree view is displayed within the first pane of the native file explorer responsive to a user interaction to display the level (file manager application window displays for the user the virtual machines associated with the user, the display comprises an indicator, e.g., icon, tab, drop-down menu entry, sub-window, etc., for each virtual machine., 0012) (display window comprises a window 301 entitled "MY VIRTUAL MACHINES" that comprises an icon for each virtual machine in information management system 200 that is associated with the present user.  When embodied as a plug-in to a legacy Windows Explorer file manager, file manager application 201 may generate a window 301 that is embodied as a Libraries folder (e.g., named "My Virtual Machines," which contains a list of Windows-based virtual machines owned by the logged-in user, file manager application 201 additionally provides the user with functionality to search, filter, control, and provision virtual machines and/or associated files, when the user selects a given icon, e.g., VM4 icon 303-4, file manager application 201 may respond by presenting a virtual view of the VM4 disk structure, 0301-0302, Figure 3), and 
wherein file management operations can be performed across the client system and the virtual machine through the native file explorer (control features that enable the user to control and administer existing virtual machines, such as shut down, restart/activate/power-on, suspend, and/or re-configure a virtual machine, 0010) (file manager application 201 may enable the user to perform a number of operations that control the existing VMs ("control operations" or "VM-control operations") associated with the user in system 200, including one or more of the following operations: Shut down a VM, Activate (or "power on") (0315-0317). 

Le et al. teaches UCMS server run on operating system that includes native file system drivers (Figure 6, 2250) (Column 62, lines 5-11), wherein the virtual machine is powered on (Software running on a second computer, such as the UCMS imaging server 2101 running on a server computer 2000, can also remotely power on the first computer by sending a signal over the network to the computer's NIC, using a protocol such as wake-on-LAN (WoL), Column 65, Lines 20-24) (UCMS can manage virtual machines, one or multiple virtual machines are hosted on a physical host computer, commonly called a virtual machine host 6000, two virtual machines are shown, one of which (virtual machine 1, shown as component 6010) is illustrated as being powered on and the other of which (virtual machine 2, shown as component 6020) is illustrated as being powered off, UCMS can uniquely identify a virtual machine on a particular host, virtual machine manager 6200 is typically also responsible for creating, destroying and maintaining virtual machine files residing on the host 6000, first function returns the set virtual machines registered on the host 6000, such as its current power state, fourth function allows the UCMS to perform power operations on a virtual machine, such as power-on, power-off and reset (Column 67, line 50-Column 68, line 67) (Figure 8) (Once a virtual machine is successfully deployed from a template image 4020, the virtual machine manager 6200 may optionally power it on (such as virtual machine 6010), Column 69, lines 22-25);  receiving information on a level-by-level basis (Symantec's Ghost Explorer application, for example, allows a user to view files in an image through a graphical user interface; the user can also extract a file from the image and copy it onto the computer's native file system, Column 7, lines 60-63) (patch levels, Table 1, Column 41) (A patch contains updated versions of system files. Each system file has a version number; an updated file usually has a version higher than the one it replaces.  A patch does not normally update all of an operating system's files but rather only the ones that need repair or upgrade.   … a patch updates the file only if it contains an updated version for the currently installed variant of that file.  To illustrate this concept, Table 1 shows hypothetical system file versions as a function of patch levels, Column 40, line 41-Column 41, line 20).

Varadharajan and Le et al. are analogous art because they are from the same field of endeavor of Virtual machines/virtualization systems.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Le et al. in Varadharajan for wherein the virtual machine is powered on as claimed for purposes of enhancing the virtualization system of Varadharajan by easily converting physical computers to virtual computers and reduce hardware costs, management costs therefore maximizing the virtualization system.  (see Le et al. Column 15, lines 23-35)

Claim 14:
With respect to claim 14, Varadharajan et al. discloses a further comprising:
responsive to a query of the file system of the virtual machine, receiving information of the file system of the virtual machine on a level-by-level basis (file manager application receives user command, file manager application may query storage manager, 0304-0306) (display window comprises a window 301 entitled "MY VIRTUAL MACHINES" that comprises an icon for each virtual machine in information management system 200, When embodied as a plug-in to a legacy Windows Explorer file manager, file manager application 201 may generate a window 301 that is embodied as a Libraries folder (e.g., named "My Virtual Machines," which contains a list of Windows-based virtual machines owned by the logged-in user.  When opened by the user, the folder displays the VM icons 303, 0301, Figure 3) (In addition to displaying the icons 303, file manager application 201 additionally provides the user with functionality to search, filter, control, and provision virtual machines and/or associated files, selects a given icon, e.g., VM4 icon 303-4, file manager application 201 may respond by presenting a virtual view of the VM4 disk structure created by the secondary copy. To access the contents of VM4, client computing device 102 must be in communication with storage manager 240 as well as media agent 144, as shown and described in the preceding figures.  As explained earlier, each icon may further provide the user with the ability to drill down and obtain additional details about the respective VM, 0302) (the other types of secondary copy operations described herein can also be implemented at either the volume-level, file-level, or block-level, 0168).

Examiner would like to point out, Le et al. teaches responsive to a query of the file system of the virtual machine, receiving information of the file system of the virtual machine; and populating the native file explorer of the client system with the information of the file system of the virtual machine (Symantec's Ghost Explorer application, for example, allows a user to view files in an image through a graphical user interface; the user can also extract a file from the image and copy it onto the computer's native file system, allows a user to view files in an image through a graphical user interface; the user can also extract a file from the image and copy it onto the computer's native file system, Column 7, lines 60-63).

Varadharajan and Le et al. are analogous art because they are from the same field of endeavor of Virtual machines/virtualization systems.

The combination of combining Varadharajan and Le et al. is recited in claim 13.

Claim 15:
With respect to claim 15, Varadharajan et al. discloses further comprising:
populating the native file explorer of the client system with the information of the file system of the virtual machine (display window of file manager application, icons for each virtual machine in the information management system associated with user, 0301, Figure 3) (file manager application resides and executes on client computing device, 0291, Figure 2B, 201) (file manager application, Windows Explorer, 0292) (Windows Explorer file manager, 0301).

Examiner would like to point out, Le et al. teaches responsive to a query of the file system of the virtual machine, receiving information of the file system of the virtual machine; and populating the native file explorer of the client system with the information of the file system of the virtual machine (Symantec's Ghost Explorer application, for example, allows a user to view files in an image through a graphical user interface; the user can also extract a file from the image and copy it onto the computer's native file system, allows a user to view files in an image through a graphical user interface; the user can also extract a file from the image and copy it onto the computer's native file system, Column 7, lines 60-63).

Varadharajan and Le et al. are analogous art because they are from the same field of endeavor of Virtual machines/virtualization systems.

The combination of combining Varadharajan and Le et al. is recited in claim 13.


Claim 16:
With respect to claim 16, Varadharajan et al. discloses further comprising
responsive to selection of a folder of the file system of the virtual machine within the first pane, displaying contents of the folder within a second pane of the native file explorer (file manager application window displays for the user the virtual machines associated with the user, the display comprises an indicator, e.g., icon, tab, drop-down menu entry, sub-window, etc., for each virtual machine., 0012) (display window comprises a window 301 entitled "MY VIRTUAL MACHINES" that comprises an icon for each virtual machine in information management system 200 that is associated with the present user.  When embodied as a plug-in to a legacy Windows Explorer file manager, file manager application 201 may generate a window 301 that is embodied as a Libraries folder (e.g., named "My Virtual Machines," which contains a list of Windows-based virtual machines owned by the logged-in user, file manager application 201 additionally provides the user with functionality to search, filter, control, and provision virtual machines and/or associated files, when the user selects a given icon, e.g., VM4 icon 303-4, file manager application 201 may respond by presenting a virtual view of the VM4 disk structure, 0301-0302, Figure 3).

Claim 17:
With respect to claim 17 Varadharajan et al. discloses a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for integrating a file system of a virtual machine into a native file explorer of a client system (file manager integration with virtualization, 0281, Figure 2A) (file manager application resides and executes on client computing device, 0291, Figure 2B, 201) (file manager application, Windows Explorer, 0292) (Windows Explorer file manager, 0301), the method (Figures 4 and 5), the method comprising:
discovering a virtual machine (presented is window for set of virtual machines, 0305) (user command to open file manager application, executing Windows Explorer, causes device to display set of virtual machines that are associated with the present user of client computing device, 0303-0305), wherein, the virtual machine is powered on (file manager application 201 may enable the user to perform a number of operations that control the existing VMs, activate (or "power on") a VM, 0315) (file manager application 201, executing on client computing device 102, and an exemplary set of virtual machines VM1-VM4 having associated files … primary data including one or more files ("VM1 files", "VM2 files", and "VM3 files") 221, 222, 223 associated with the respective virtual machines 211, 212, 213 and stored in the primary storage devices 104-1, 104-2, 0290) (VM files, Figure 2B) (user command to select a virtual machine, 0306) (Figure 4, 402);
integrating the file system of the virtual machine with the native file explorer of the client system, wherein the virtual machine is powered on (activate (or "power on") a VM, 0315) (file manager application retrieves information about selected virtual machine, user interface enables the user to manage existing or new virtual machines, enables to view or browse associated files and/or folders, 0309-0312) (Figure 5); and
displaying an expandable tree view comprising a directory of the file system of the virtual machine, wherein the virtual machine is powered on (activate (or "power on") a VM, 0315), and comprising a directory of a file system of the client system within a first pane of the native file explorer, wherein the file system of the virtual machine and the file system of the client system are integrated into the expandable tree view, wherein a level of the expandable tree view is displayed within the first pane of the native file explorer responsive to a user interaction to display the level (file manager application window displays for the user the virtual machines associated with the user, the display comprises an indicator, e.g., icon, tab, drop-down menu entry, sub-window, etc., for each virtual machine., 0012) (display window comprises a window 301 entitled "MY VIRTUAL MACHINES" that comprises an icon for each virtual machine in information management system 200 that is associated with the present user.  When embodied as a plug-in to a legacy Windows Explorer file manager, file manager application 201 may generate a window 301 that is embodied as a Libraries folder (e.g., named "My Virtual Machines," which contains a list of Windows-based virtual machines owned by the logged-in user, file manager application 201 additionally provides the user with functionality to search, filter, control, and provision virtual machines and/or associated files, when the user selects a given icon, e.g., VM4 icon 303-4, file manager application 201 may respond by presenting a virtual view of the VM4 disk structure, 0301-0302, Figure 3), and 
wherein file management operations can be performed across the client system and the virtual machine through the native file explorer (control features that enable the user to control and administer existing virtual machines, such as shut down, restart/activate/power-on, suspend, and/or re-configure a virtual machine, 0010) (file manager application 201 may enable the user to perform a number of operations that control the existing VMs ("control operations" or "VM-control operations") associated with the user in system 200, including one or more of the following operations: Shut down a VM, Activate (or "power on") (0315-0317). 

Varadharajan does not disclose wherein, provided the virtual machine is powered off, as part of the discovering, the virtual machine is powered on in response to a command sent from the native file explorer of the client system as claimed.

Le et al. teaches UCMS server run on operating system that includes native file system drivers (Figure 6, 2250) (Column 62, lines 5-11), wherein, provided the virtual machine is powered off, as part of the discovering, the virtual machine is powered on in response to a command sent from the native file explorer of the client system (Software running on a second computer, such as the UCMS imaging server 2101 running on a server computer 2000, can also remotely power on the first computer by sending a signal over the network to the computer's NIC, using a protocol such as wake-on-LAN (WoL), Column 65, Lines 20-24) (UCMS can manage virtual machines, one or multiple virtual machines are hosted on a physical host computer, commonly called a virtual machine host 6000, two virtual machines are shown, one of which (virtual machine 1, shown as component 6010) is illustrated as being powered on and the other of which (virtual machine 2, shown as component 6020) is illustrated as being powered off, UCMS can uniquely identify a virtual machine on a particular host, virtual machine manager 6200 is typically also responsible for creating, destroying and maintaining virtual machine files residing on the host 6000, first function returns the set virtual machines registered on the host 6000, such as its current power state, fourth function allows the UCMS to perform power operations on a virtual machine, such as power-on, power-off and reset (Column 67, line 50-Column 68, line 67) (Figure 8) (Once a virtual machine is successfully deployed from a template image 4020, the virtual machine manager 6200 may optionally power it on (such as virtual machine 6010), Column 69, lines 22-25).

Varadharajan and Le et al. are analogous art because they are from the same field of endeavor of Virtual machines/virtualization systems.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Le et al. in Varadharajan for wherein, provided the virtual machine is powered off, as part of the discovering, the virtual machine is powered on in response to a command sent from the native file explorer of the client system as claimed for purposes of enhancing the virtualization system of Varadharajan by easily converting physical computers to virtual computers and reduce hardware costs, management costs therefore maximizing the virtualization system.  (see Le et al. Column 15, lines 23-35)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433